Citation Nr: 9900195	
Decision Date: 01/06/99    Archive Date: 01/12/99

DOCKET NO.  97-10 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the appellant is entitled to Dependents Educational 
Assistance under Chapter 35, Title 38, United States Code, 
beyond August 31, 1981.


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to August 
1971.

This matter comes before the Board of Veterans Appeals (BVA 
or Board) on appeal from a January 1997 determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.  The appellant, who is the veterans spouse, appealed 
that decision to the Board. 


REMAND

In this case, the appellant contends that the RO was 
incorrect in denying the benefit sought on appeal.  She 
maintains that she and the veteran were not married until 
June 1990 and, therefore, there was no opportunity for her to 
use the Chapter 35 benefits derived from the veteran.  
Accordingly, she contends that the delimiting date of Chapter 
35 benefits should be 10 years from the date of notification 
to her as an eligible spouse (which she notes did not occur 
after her marriage to the veteran), rather than 10 years from 
the date of the award of a total rating for the veteran in 
August 1971. 

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being a spouse of a veteran 
who has a permanent and total disability rating.  38 U.S.C.A. 
§ 3501(a)(1)(D) (West 1991); 38 C.F.R. § 21.3021(a)(3)(i) 
(1998).  Further, the law provides that the beginning date of 
the 10-year period of eligibility for a spouse of a veteran 
with a permanent and total disability rating effective after 
November 30, 1968, shall be the effective date of the rating 
or the date of notification of such rating, whichever is more 
advantageous to the spouse.  38 U.S.C.A. § 3512(b)(1)(A) 
(West 1991); 38 C.F.R. § 21.3046(a)(2)(ii) (1998).   

The record shows that in a rating decision dated on August 
25, 1971, the veteran was awarded a total (100 percent) 
disability evaluation, effective August 13, 1971.  Although 
the veteran was notified of this determination on August 31, 
1971, it does not appear that he was informed as to the 
permanency of the total disability rating.  As noted above, 
the law provides that the 10-year period of eligibility may 
begin on the date the veteran was notified of a permanent and 
total disability rating.  However, in this case it is unclear 
as to when the veteran actually was notified regarding the 
permanency of his total disability rating.  As such, the 
Board has determined that the RO should identify the 
appropriate document which notified the veteran of the 
permanency of his 100 percent rating, provide adequate 
reasons and bases as to how the identified notification 
satisfies the Chapter 35 notice requirements, and discuss how 
the delimiting date was calculated. 

The Board also notes that it appears that the veteran has 
been in receipt of VA vocational rehabilitation training in 
the past.  However, it is unclear as to whether a vocational 
rehabilitation folder exists that has not been forwarded to 
the Board for review.  This folder, if available, may have 
documents that are relevant to the question of the date of 
the notice of a permanent and total rating, and may answer 
some of the questions regarding the date that the veteran was 
aware of this determination.  Accordingly, the RO should 
ensure that the veterans VA vocational rehabilitation folder 
is associated with the assembled records.  

In view of the foregoing, and in order to fully and fairly 
adjudicate the appellants claim, the case is REMANDED to the 
RO for the following action:

1.  The RO should identify and associate 
with the record the notice to the veteran 
regarding the permanency of his total 
disability rating. 

2.  The RO should obtain the veterans VA 
vocational rehabilitation folder, if 
available, and ensure that it is 
forwarded to the Board for appellate 
review along with the veterans claims 
folder and the appellants Chapter 35 
folder.

3.  The RO should readjudicate the 
appellants claim.  If the determination 
remains adverse to the appellant, she 
should be provided a supplemental 
statement of the case which includes a 
summary of additional evidence submitted, 
any additional applicable laws and 
regulations, and the reasons for the 
decision which includes a discussion 
identifying the notice of the permanency 
of a total disability rating provided the 
veteran, and a discussion as to how the 
Chapter 35 notice requirement was 
satisfied.  The appellant and her 
representative should be afforded the 
applicable time to respond.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The purpose of this 
REMAND is to afford the appellant due process of law.  The 
Board intimates no opinion, either factual or legal, as to 
the ultimate conclusion warranted in this case.



		
	S. L. KENNEDY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 2 -
